Citation Nr: 0621816	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2005, the Board granted a motion filed by the veteran 
to advance his case on the Board's docket.  Unfortunately, 
thereafter, this case was inappropriately classified as a 
case subject to a stay imposed by the Secretary of Veterans 
Affairs.



FINDING OF FACT

Tinnitus was not present in service and is not etiologically 
related to service.    


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in February 2004, prior to the originating 
agency's initial adjudication of his claim.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and any necessary authorization to enable VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection for tinnitus, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for tinnitus.  Consequently, no disability 
rating or effective date for service connection will be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, the veteran was afforded a VA examination 
addressing his tinnitus.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2001); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts that service connection is warranted for 
tinnitus as a result of acoustic trauma sustained during 
World War II.  Service records confirm that he served as a 
mortar gunner in the Pacific during the war.  In light of his 
military occupational specialty and service records 
confirming service in several combat campaigns, the Board has 
concluded that the veteran was exposed to combat-related 
acoustic trauma.  

However, despite the veteran's history of in-service noise 
exposure, his service medical records are silent for any 
complaint or diagnosis of tinnitus.  Similarly, during VA 
outpatient treatment in September 2002, he reported a 35 to 
40 year history of hearing loss without tinnitus.  

The first post service clinical evidence of hearing problems 
is the report of a VA examination in February 2004.  At that 
time, the veteran reported constant bilateral tinnitus with 
an onset in 2001 or 2002.  The examination report later notes 
that the veteran attributed the onset of his tinnitus to his 
tenure in the military.  The examiner noted the veteran's 
audiologic history of noise exposure from mortars and 
artillery guns while serving in combat for almost 2 years 
with no hearing protection.  His post-service history 
included work as a sheet metal worker for his entire life 
with hearing protection being worn 70 to 80 percent of the 
time.  He also reported hunting at least once per year since 
the 1950s.  After examining the veteran, reviewing his 
medical records (both during and following active service) 
and obtaining an audiologic history from the veteran, the 
examiner opined that it was "not at least as likely as not" 
that the veteran's hearing loss was related to his military 
service.  In reaching this conclusion, the examiner noted the 
lack of evidence in the veteran's service medical records to 
support a claim of tinnitus during or shortly after military 
service, the lack of a diagnosis during treatment in 
September 2002, and the significant delay in the onset of the 
tinnitus until 60+ years after service.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  While the veteran 
clearly had significant noise exposure during service, there 
is no competent medical evidence that he developed tinnitus 
as a result of this acoustic trauma.  In reaching this 
conclusion, the Board has considered the veteran's statements 
regarding the onset of his tinnitus; however, the record 
indicates that he has provided inconsistent information 
concerning the history of his tinnitus.  In essence, in his 
statements for compensation purposes he has alleged that he 
has had tinnitus since service, while the medical evidence 
shows that he dated the onset of his tinnitus to subsequent 
to service.  In view of the inconsistent information provided 
by the veteran and the fact that his current recollections 
are based upon events occurring approximately 60 years ago, 
the Board has not found the veteran's statements to the 
effect that he has had tinnitus since service to be reliable.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


